Citation Nr: 1410764	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-38 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to July 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran has migraine headaches two to three times per month with characteristic prostrating attacks that do not result in severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in August 2009, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned Acting VLJ who conducted the January 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the Acting VLJ and the representative asked questions regarding the severity of the Veteran's migraine headaches.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in April 2009.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The RO rated the Veteran's migraine headache disability as noncompensable under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable evaluation is warranted for migraine headaches with less frequent attacks.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define 'prostrating' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

At his January 2014 Board hearing, the Veteran testified he gets one to three headaches a week, with approximately two a month being a "true migraine."  He said between two and three times per month he experiences a completely prostrating and prolonged attack productive of severe economic inadaptability.

He said that during a migraine he sometimes has a change in his vision, he feels nauseated, and is sensitive to light and sound.  He said the symptoms take from three to six hours to go away.

The Veteran reported that when he experiences a migraine headache he tries to go somewhere quiet and sit down if he's working.  If he has to leave work, he said he'll lie down in his cool, dark bedroom.  The Veteran said sometimes he has to work longer to make up for taking a break when he experiences a bad headache at work.  He said he has always been able to come in to work as usually the headaches start in the evening or at night, but he has had to leave work early six or seven times over the past couple years.

The Veteran said he takes 800 milligrams of ibuprofen to treat the headaches.

The Veteran submitted a statement from a friend who stated that she has seen the Veteran experience headaches at least twice a week.  She reported that during the headaches the Veteran is sensitive to light and sound and often unable to eat due to nausea.

At an April 2009 VA examination the Veteran reported having headaches two times per week for two to three hours at a time.  He said he stays in bed until the symptoms, including throbbing, dizziness, nausea, blurred vision, and sensitivity to noise and light, clear.  He reported taking an analgesic pain reliever.

Although the Board notes that the Veteran's medical treatment records in evidence do not reflect complaints of headaches, the Board finds that the Veteran is competent and credible to describe his headache symptoms and their frequency.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that he is entitled to a 30 percent disability rating as he has reported having between two and three migraine headaches per month on average and has indicated that the symptoms are of a level of severity that he takes pain medication and lays down in a dark, quiet location to alleviate the condition.

Although the Veteran has reported multiple headaches per month, the Board finds the severity of his condition is not such that it more closely approximates the criteria for a 50 percent evaluation.  Although his headaches occur multiple times per month, the Board finds that he has not reported very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  First, the Veteran has described not all of his headaches as being of the same severity, with only two to three a month representing a true migraine with such symptoms as would accompany a prostrating attack.  Further, he has not indicated the headaches have a severe impact on his work, although they undoubtedly have had some effect.  Specifically, the Veteran has indicated that sometimes he is able to continue working after the onset of a headache after taking a break and only occasionally has he had to leave work early.  Therefore, the Board finds that the Veteran's condition does not meet the criteria for a 50 percent rating.

The Board acknowledges the Veteran's symptoms as he has described them and their impact on his work, but finds that the severity of his condition most closely approximates a 30 percent disability rating for the entire period on appeal.  A preponderance of the evidence is against a higher rating.  Therefore, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for his headache disability.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected migraine headaches that would render the schedular criteria inadequate.  The Veteran's symptoms, including prostrating attacks manifest with sensitivity to light and sound and nausea, are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's migraine headaches.  In addition, the Board finds the record does not reflect that the Veteran's migraine headaches markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial rating of 30 percent, but no higher, is granted for migraine headaches, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


